The Family Court providently exercised its discretion in terminating the mother’s parental rights, as a preponderance of the evidence adduced at the dispositional hearing established that it would be in the subject child’s best interests to be freed for adoption by his foster parent (see Matter of Jamel Raheem B. [Vernice B.], 89 AD3d 933, 935 [2011]; Matter of Andrea B., 66 AD3d 770, 771 [2009]; Matter of Chyanne H., 62 AD3d 876 [2009]; Matter of Tyria W., 41 AD3d 859, 860 [2007]; Matter of Olivia Susan C., 2 AD3d 441, 442 [2003]). Angiolillo, J.P., Belen, Chambers and Austin, JJ., concur.